Lewis, P. J.,
delivered tbe opinion of the court.
An information was filed in the Court of Criminal Correction, charging the offence of selling, exposing to sale, causing to be sold, etc., certain lottery tickets, but without naming the person accused. A blank space appeared where the name should be. A warrant was issued and served on the defendant, who, upon his arraignment, moved for a dis*386missal. His motion was overruled, and, upon a new information, filed by the prosecuting attorney, the defendant was tried and convicted.
The first information was a nullity. When the defendant moved for a dismissal, he was entitled to immediate release. The forms of law by which alone the courts are authorized to restrain the liberty of the citizen are, under our institutions, as essential as any considerations of guilt or innocence. The defendant is here entitled to be restored to all that he has lost by the error of the court wherein he was-arraigned. The judgment is reversed and the defendant discharged.
All the judges concur.